DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 7-8, and 19 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 6,995,099).
	Regarding claims 1-2, Nishimura discloses a preform formed of a plurality of complex fiber reinforcing material layers (instant first fiber layer) alternately laminated with nonwoven fabric layers (instant second fiber layer) (column 9, lines 55-60).
	The fiber reinforcing material layer including reinforcing fibers such as glass or carbon fiber (column 5, lines 1-5) and having a sheet shape (Fig. 1). Given glass and carbon fibers are disclosed as exemplary reinforcing fiber (specification page 8), the fibers of Nishimura are expected to have a melting point and a tensile strength that are higher than a melting point and a tensile strength of an aliphatic polyamide fiber as claimed.
	The nonwoven fabric layers comprising an aliphatic polyamide fiber (column 6, lines 55-65), having a sheet shape (Fig. 1) and provided on at least one of surfaces of the first fiber layer (column 4, lines 63-67). Nishimura teaches nonwoven fabric layer comprising a conjugate fiber having a core-sheath structure of a first and second polyamide resin (column 8, lines 50-55) and the meting point of the core polymer (instant second polyamide resin) having a melting point higher than the sheath by preferably 50oC or more (column 8, lines 59-61).
	As a melting point of 50oC is substantially close to that of the instant claims range of 7oC to less than 50oC.  One of ordinary skill would have expected melting points that are in such close proportions (i.e., 50oC and less than 50oC) to be prima facie obvious and to have the same properties. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.I.
	Regarding claims 3 and 4, Nishimura teaches the core polymer being nylon 6 (column 8, lines 50-55).
	Regarding claims 5 and 6, Nishimura teaches the ratio of the core is 30 to 70% (column 9, lines 1-5), thus teaching a ratio of 30:70 to 70:30, overlapping the claimed ratio of 30:70 to 70:30.
	Regarding claims 9 and 10, Nishimura teaches the non-woven fabric having a basis weight in the range of 5 to 30 g/m2 (column 6, lines 15-20), overlapping the claimed range from 3 to 30 g/m2.
Regarding the ranges discussed in claims 5-6, and 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claims 11 and 12, Nishimura does not expressly teach the nonwoven layer having a maximum opening area that is in a range from 0.2 to 3 mm2. However, Nishimura teaches that the non-woven fabric is preferably porous in a range of 30 to 95% of the total area. Nishimura teaches that with a ratio of less than 30% the resin impregnation rate is lowered and cannot diffuse over the entire region and over 95% the amount of fibers is too low deteriorating the improvement in interlayer toughness (column 9, lines 40-55). Given the porosity affect the mechanical properties of the prepreg, clearly a result effective variable. i.e., a variable which achieves a recognized result. Consequently, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the porosity i.e., claimed opening area through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding claims 13-16, Nishimura teaches the fibers of the non-woven passing through the reinforcing fibers to combine the two layers including at the respective one ends (column 7, lines 35-45 and Fig. 7).
	Regarding claims 17 and 18, Nishimura teaches plies being formed into a same in a mold (column 9, lines 60-65), thus teaching a predetermined three-dimensional shape.
	Regarding claim 19, Nishimura discloses a preform formed of a plurality of complex fiber reinforcing material layers (instant first fiber layer) alternately laminated with nonwoven fabric layers (instant third fiber layer) (column 9, lines 55-60).
	The fiber reinforcing material layer including reinforcing fibers such as glass or carbon fiber (column 5, lines 1-5) and having a sheet shape (Fig. 1). Given glass and carbon fibers are disclosed as exemplary reinforcing fiber (specification page 8), the fibers of Nishimura are expected to have a melting point and a tensile strength that are higher than a melting point and a tensile strength of an aliphatic polyamide fiber as claimed.
	The nonwoven fabric layers comprising an aliphatic polyamide fiber (column 6, lines 55-65), having a sheet shape (Fig. 1).
	The preform further including a low-melting point fiber integrated with the material of the non-woven fabric such that during lamination the low-melting point fiber melts in the mold forming a cured matrix resin which the reinforcing layer and nonwoven fiber layer are filled (column 8, lines 15-25 and column 9, lines 60-67). The low melting point fiber including aliphatic polyamide resin (column 8, lines 35-40), including core-sheath polymers, in which the melting point difference between the core (second polyamide resin) and sheath (matrix resin) is preferably 50oC or more (column 8, lines 59-60).
	As a melting point of 50oC is substantially close to that of the instant claims range of 7oC to less than 50oC.  One of ordinary skill would have expected melting points that are in such close proportions (i.e., 50oC and less than 50oC) to be prima facie obvious and to have the same properties. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.I.

Claims 1-4, 7-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wadahara et al. (JP 2003080607) and further in view of Nishimura.
	Regarding claims 1 and 2,  Wadahara discloses a preform comprising a plurality of reinforcing fabrics formed from a reinforcing fiber yarn and thermoplastic resin (0014).
	The reinforcing fiber layer having a sheet shape and including a reinforcing fiber (page 8) such as carbon fiber (page 9). Given carbon fibers are disclosed as exemplary reinforcing fiber (specification page 8), the carbon fiber of Wadahara is expected to have a melting point and a tensile strength that are higher than a melting point and a tensile strength of an aliphatic polyamide fiber as claimed.
	The resin layer including an organic fiber cloth of an aliphatic polyamide fiber (page 6-7). The fiber including core-sheath fibers having a core made of a high melting point thermoplastic resin and a sheath made of a low melting point thermoplastic resin  particularly polyamides (page 9). Wadahara does not teach the second polyamide resin having a melting point higher than a melting point of the first polyamide resin by 7 to less than 50oC.
	Nishimura, in the analogous field of preforms, discloses a preform formed of a plurality of complex fiber reinforcing material layers alternately laminated with nonwoven fabric layers (column 9, lines 55-60). Nishimura teaches the nonwoven fabric layer comprising a conjugate fiber having a core-sheath structure of a first and second polyamide resin (column 8, lines 50-55). The melting point of the core polymer having a melting point higher than the sheath by preferably 50oC or more (column 8, lines 59-61).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the core polyamide to have a melting point higher by 50oC or more as taught by Nishimura, so that the core does not melt when heated and the molecular orientation is not disturbed thereby improving impact resistance (column 8, lines 60-67).
	As a melting point of 50oC is substantially close to that of the instant claims range of 7oC to less than 50oC.  One of ordinary skill would have expected melting points that are in such close proportions (i.e., 50oC and less than 50oC) to be prima facie obvious and to have the same properties. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.I.
	Regarding claims 3-4, Wadahara teaches the high melting point resin being polyamide 6 (page 9).
	Regarding claims 7 and 8, Wadahara teaches the resin layer being a woven or knitted fabric and having the aliphatic polyamide fiber (page 6-7).
	Regarding claims 9 and 10, Wadahara teaches the reins material having a basis weight of 10 g/m2 (0096), overlapping the claimed range of 3 to 30 g/m2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claims 17 and 18, Wadahara teaches the preform shaped into a bag which is a predetermined three-dimensional shape (page 13).
	Regarding claim 19,  Wadahara discloses a preform comprising a plurality of reinforcing fabrics formed from a reinforcing fiber yarn and thermoplastic resin (0014) the preform further impregnating with a matrix resin (0014).
	The reinforcing fiber layer having a sheet shape and including a reinforcing fiber (page 8) such as carbon fiber (page 9). Given carbon fibers are disclosed as exemplary reinforcing fiber (specification page 8), the carbon fiber of Wadahara is expected to have a melting point and a tensile strength that are higher than a melting point and a tensile strength of an aliphatic polyamide fiber as claimed.
	The resin layer including an organic fiber cloth of an aliphatic polyamide fiber (page 6-7). The fiber including core-sheath fibers having a core made of a high melting point thermoplastic resin and a sheath made of a low melting point thermoplastic resin  particularly polyamides (page 9). Wadahara does not teach the matrix resin comprising a first polyamide resin or the second polyamide resin having a melting point higher than a melting point of the first polyamide resin by 7 to 50oC.
	Nishimura, in the analogous field preforms, discloses a preform formed of a plurality of complex fiber reinforcing material layers alternately laminated with nonwoven fabric layers (column 9, lines 55-60). The preform further including a low-melting point fiber integrated with the material of the non-woven fabric such that during lamination the low-melting point fiber melts in the mold forming a cured matrix resin which the reinforcing layer and nonwoven fiber layer are filled (column 8, lines 15-25 and column 9, lines 60-67). The low melting point fiber including aliphatic polyamide resin (column 8, lines 35-40), including core-sheath polymers, in which the melting point difference between the core (second polyamide resin) and sheath (matrix resin) is preferably 50oC or more (column 8, lines 59-60).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the core polyamide to have a melting point higher by 50oC or more as taught by Nishimura, so that the core does not melt when heated and the molecular orientation is not disturbed thereby improving impact resistance (column 8, lines 60-67).
	As a melting point of 50oC is substantially close to that of the instant claims range of 7oC to less than 50oC.  One of ordinary skill would have expected melting points that are in such close proportions (i.e., 50oC and less than 50oC) to be prima facie obvious and to have the same properties. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.I.

Response to Arguments

The amendments filed 09/15/2022 have been entered. Accordingly, the objection of claim 1 and rejection under 35 U.S.C. 112(b) of claims 7-8 are withdrawn.
Applicant’s arguments over Nishimura or Wadahara in view of Nishimura have been fully considered but are not persuasive.
Applicant argues that Nishimura does not tech or suggest a second polyamide resin having a melting point higher than a melting point of the first polyamide resin by 7oC to less than 50oC.
	Nishimura discloses a second polyamide resin having a melting point of preferably 50oC or more than the first polyamide resin (column 8, lines 59-61). It has been well established that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The claimed endpoint for the melting point of less than 50oC includes values close but not including 50oC. Without evidence showing that the claimed range is unexpected or critical, it is not seen how a person of ordinary skill would not have expected melting point values close to 50oC to not have the same properties of a melting point at 50oC.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781